Citation Nr: 1449369	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an October  2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the proceeding is of record.   

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for bilateral hearing loss disability because it was caused by his exposure to loud noise while working as an air traffic controller in service.  He was diagnosed with left ear sensorineural hearing loss in May 2006 and bilateral sensorineural hearing loss in October 2010. 

The Veteran's service treatment records reveal normal hearing at all times during service.  However, there is a shift indicating a slight decrease in hearing levels between the time of entrance to and separation from service.  

The Veteran was afforded a VA examination in October 2010 to determine the etiology of his bilateral hearing loss.  He reported that during service, he was an air traffic controller and used a headset constantly.  He was exposed to noise from jets and helicopters.  He denied any history of occupational or recreational noise exposure post-service.  The examiner diagnosed bilateral sensorineural hearing loss but opined that it was not likely that the Veteran's hearing loss was the result of acoustic trauma in service, reasoning that he had normal hearing upon entrance to and separation from service.  

The Veteran was afforded a second VA examination in February 2012.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of active service because his hearing level was within normal limits at the time of discharge from service.  

In his May 2012 Form 9, the Veteran stated that he had dealt with some degree of hearing loss ever since his release from the Navy.  Initially, it was only minor and periodic.  It gradually escalated and became more concerning over the years.  In the past five years it had become significantly more profound.  

The February 2012 examiner provided an addendum opinion in October 2012.  The examiner again acknowledged that the Veteran had in-service noise exposure but that his hearing was normal upon separation.  Therefore, it was not possible to determine the etiology of the Veteran's hearing loss.  The examiner opined that it was less likely than not incurred in or caused by service.

The Veteran's representative stated in January 2013 that the Veteran had had hearing loss since service and that it had increasingly gotten worse.  Also, due to the nature of his job in service where he was constantly exposed to noise, the quietness that followed service was the first opportunity for him to begin to realize that he was having difficulty hearing.  Furthermore, the examiners' basis that there was no hearing loss upon entry or exit from the service was imprecise.  It appeared that no real exam was given upon entry, and other in-service audiograms showed inconsistent increases and decreases in hearing and a lack of accompanying audiogram printouts. 

The Veteran testified in an August 2013 hearing that he was exposed to noise during service while working as an air traffic controller.  He was constantly around noise while on duty in service.  He had no significant noise exposure after service.  He believed his hearing loss started sometime after he left service and had gotten progressively worse.  

The Veteran's longtime primary care physician submitted a statement in September 2013.  The Veteran told her his history of in-service noise exposure and post-service hearing loss.  In the physician's opinion, it was as likely as not that the conditions associated with the Veteran's in-service job as an air traffic controller contributed to the impaired hearing he currently experienced.  

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for bilateral hearing loss disability because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his job as an air traffic controller.  Also, although his hearing was within normal levels throughout service, his hearing acuity decreased slightly between entrance to and separation from service.  The Veteran credibly testified that after discharge, he began having progressively worsening hearing loss.

Furthermore, the Veteran's longtime primary care physician reviewed the Veteran's history and opined that his hearing loss was at least in part due to noise exposure in active service.  The Board acknowledges that the October 2010 and February 2012 VA examiners, both of whom reviewed the claims file and examined the Veteran, opined that it was not likely that the Veteran's hearing loss was the result of acoustic trauma in service.  However, they based their opinions solely on the fact that the Veteran's hearing level was within normal limits at the time of entrance to and discharge from service.  They did not consider the Veteran's lay statements that he had experienced progressively worsening hearing loss since service or the fact that his hearing decreased between the time of entrance to and separation from service.  Thus, the Board finds that the private medical opinion supporting the claim is at least in equipoise with the VA opinions against the claim.  Therefore, service connection for bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


